Name: Commission Regulation (EEC) No 2783/76 of 17 November 1976 amending as regards imports of preferential sugar Regulation (EEC) No 955/70 on communications from Member States
 Type: Regulation
 Subject Matter: beverages and sugar;  trade;  tariff policy;  information and information processing
 Date Published: nan

 18 . 11 . 76 Official Journal of the European Communities No L 318 / 17 COMMISSION REGULATION (EEC) No 2783/76 of 17 November 1976 amending as regards imports of preferential sugar Regulation (EEC) No 955/70 on communications from Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1487/76 (2 ), and in particular Article 34 thereof, Whereas , having regard to the publication , in Regula ­ tion (EEC) No 2782/76 laying down detailed rules for the importation of preferential sugar (3 ), of a new version of the detailed rules applying to the importa ­ tion of preferential sugar, and in the interests of clarity and efficiency, it is appropriate that the provi ­ sions concerning communications relating to the importation of this sugar should be grouped together in Commission Regulation (EEC) No 955/70 of 26 May 1970 on communications from Member States concerning intervention and trade in the sugar sector (4 ), as last amended by Regulation (EEC) No 720/76 (5 ) ; whereas , therefore , that Regulation should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 Article 5 ( 1 ) of Regulation (EEC) No 955/70 is amended to read as follows : ' 1 . each week , in respect of the preceding week : (a) of the quantities of white sugar, raw sugar and molasses for which an import or export licence has been issued , (b) of the quantities of white sugar and raw sugar for which an export licence and an import licence have been issued under Article 14a of Regulation (EEC) No 2048 /75 .' Article 2 An Article 7a as follows is inserted in Regulation (EEC) No 955/70 : 'Article 7a With regard to imports of preferential sugar each Member State shall : 1 . notify the Commission not later than the 21st of each month , in respect of the preceding calendar month , of the quantities of preferen ­ tial sugar, broken down by State , country or territory of origin , for which an import licence has been issued with a view to importation in accordance with Regulation (EEC) No 2782/76 ; 2 . forward to the Commission not later than the 21st of each month , in respect of the preceding calendar month : (a) copies of the movement certificates EUR.l , (b) copies of the voucher provided for in Article 7 (2) of Regulation (EEC) No 2782/76 , (c ) where appropriate , copies of the declaration referred to in the second subparagraph of Article 1 ( 3) of Regulation (EEC) No 2782/76 ; 3 . notify the Commission not later than the end of August of each year of : (a ) the total quantity of white sugar in metric tons, and (b) the total quantity of raw sugar in metric tons tel quel actually imported into the Member State in question in the delivery period ended 30 June of the year in ques ­ tion . In addition , for the quantity referred to in (b), it shall notify the weighted average polarization to six decimal places . Separate particulars shall be furnished in respect of each State , country or territory of origin . Any nil return in respect of the quantities referred to in ( a ) and (b) shall also be furnished .' (') OJ No L 359 , 31 . 12 . 1974 , p. 1 . I 1 ) OJ No L 167 , 26 . 6 . 1976 , p. 9 . ( 3 ) See page 13 of this Official Journal . ( 4 ) OJ No L 1 14 , 27 . 5 . 1970 , p. 16 . ( 5 ) OJ No L 84, 31 . 3 . 1976 , p. 31 . No L 318/ 18 Official Journal of the European Communities 18 . 11 . 76 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1976 . For the Commission P. J. LARDINOIS Member of the Commission